This was a tax suit brought in the name of the city of Comanche against the appellees to recover taxes for the years 1896 and 1900 and to foreclose a tax lien on certain real estate in said city. The appellees pleaded payment of the taxes and this was the controverted issue in the case, which was tried before the court without a jury and resulted in a verdict in their favor.
We are asked by appellant to hold that the evidence did not warrant a finding that the taxes had been paid, but no assignment of error is copied in the brief and on this ground the appellees object to our considering the question, which objection is sustained and the judgment affirmed.
Affirmed. *Page 407